Case 3:20-cr-00088-TSL-FKB Document5 Filed 07/14/20 Page 1 of 1

 

    

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
PRAECIPE FOR WARRANT JUL 14 2020
ARTHUR JOHNSTON pari
THE UNITED STATES DISTRICT COURT =
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO.: 3: 90CR88-CW) R-AIKB
MARK ANTHONY COLEMAN

(Wherever Found)

The Clerk of this Court will issue a warrant, an indictment against the above-named
defendant having been filed in the above-entitled cause on the [+P day of July, 2020.

This the [4H aay of July, 2020.

D. MICHAEL HURST, JR.
United States Attorney

By: fe Moy Mt CR Ayres

GLENDA R. HAYNES
ASSISTANT UNITED STA ATTORNEY
BAR NO.: # 2132

 

Warrant issued:

(GRH/FBI)
